EXHIBIT 99.2 POWER OF ATTORNEY Putnam Investments LLC (“Putnam”) is the managing member of Putnam Investment Holdings, LLC (“Holdings”). Holdings is the managing member of Putnam Investments Employees Securities Company I LLC (“ESC I”), Putnam Investments Employees Securities Company II LLC (“ESC II”) and Putnam Investments Employees Securities Company III LLC (“ESC III”). Each of Holdings, ESC I, ESC II and ESC HI (collectively, the “Coinvestors”) make certain coinvestments along side Thomas H. Lee Equity Fund IV, L.P., Thomas H. Lee Equity Fund V, L.P. and Thomas H. Lee
